DETAILED ACTION
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

Claim Status:
1c.	Claims 1, 78-115 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement (IDS) submitted on 11/18/2020; 12/23/2020 has been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits.
Foreign Priority:
3a.	It is acknowledged that a certified copy of the EP15306632.9 application has been filed as required by 35 U.S.C. 119(b) or 37 CFR 1.55.  

Response to Applicants’ amendment and arguments:
3b.	The new matter rejection of claims 89 and 106 made under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is withdrawn.  
3c.	The rejection of claims 1, 79-92, 112-115 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. stand 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn. Applicant’s argument that undue experimentation would not be required of the skilled artisan to practice the claimed invention is found persuasive. 
   
Maintenance of Previous Rejections:

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d  1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
4a.	Claim 1, 78-115 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent 10,066,017.
The instant claims are drawn to a method for treating chronic rhinosinusitis with nasal polyposis (CRSwNP) in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising an antibody or antigen binding fragment thereof that specifically binds an interleukin-4 receptor (IL-4R), wherein the antibody or antigen binding fragment thereof comprises light chain CDR sequences of SEQ ID NOs: 6, 7 and 8 and heavy chain CDR sequences of SEQ ID NOs: 3, 4 and 5, wherein one or more maintenance doses of intranasal corticosteroid (INCS) are administered to the subject.
Meanwhile the claims of ‘017 are drawn to a method for treating chronic sinusitis with nasal polyps (CSwNP) in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising an antibody or antigen binding fragment thereof that specifically binds an interleukin-4 receptor (IL-4R), wherein the antibody or antigen binding fragment thereof comprises heavy chain and light chain CDR sequences from the heavy chain variable region (HCVR) and light chain variable region (LCVR) sequence pair of SEQ ID NOs:1 and 2, and administering to the subject 
The antibody administered to the patient population of ‘017 is the same antibody administered to the patient population recited in the instant claims, because it comprises the same six CDRs sequences recited in instant claims and the heavy and light chain sequences recited in claim 1 of ‘017,  (see ‘017 claim 4; also see instant claims 90, 107 and 112). 
Moreover, the chronic rhinosinusitis with nasal polyposis (CRSwNP) patient recited in instant claims is the same chronic sinusitis with nasal polyps (CSwNP) patient recited in the ‘017 claims, because neither the specification nor any art of record provide any distinction between the two patient populations. Indeed Mayo Foundation for Medical Education and Research (MFMER), 08/2020, teaches that chronic sinusitis is also known as chronic rhinosinusitis. Both chronic sinusitis with nasal polyps and chronic rhinosinusitis nasal polyps, are interchangeable and are defined as an inflammatory condition of the sinuses. 
Therefore, the instant claims and claims of the ‘017 patent encompass administration of the same antibody to treat the same patient population.

Response to Applicant’s Arguments:
4b.	Applicant submits that the subject claims are directed to “a method for treating chronic rhinosinusitis with nasal polyposis (CRSwNP)” In contrast, the claims of the ‘017 patent are directed to “a method for treating chronic sinusitis with nasalpolyps (CSwNP).” Applicant submits that CRSwNP is a patentably distinct species of CSwNP.  
This is fully considered, but is not deemed persuasive. It is acknowledged that claims of U.S. Patent 10,066,017 pertain to treating CSwNP while the instant claims pertain to treating CRSwNP.  CSwNP with nasal polyposis is a genus while CRSwNP is a species to said genus.  However, it is recognized that nasal polyps result from chronic inflammation. Therefore, CRSwNP would be obvious over CSwNP. A polyp develops when the mucus membranes in the nose or sinuses become inflamed and swell over a long period of time, (see Cleveland Clinic; 02/2017). Healthline website, (2021) also teaches that nasal polyps grow in inflamed tissue of the nasal mucosa. Likewise, Mayo Clinic, (2021) teaches that nasal polyps are associated with irritation and swelling (inflammation) of the lining of your nasal passages and sinuses that lasts more than 12 weeks (chronic sinusitis). Therefore, CRSwNP and CSwNP are inherently the same disease, because they involve nasal polyps that result from inflammation. The instant specification at paragraphs 0066-0067 provide the same definition for both terms. 
Therefore, the rejection of claims 1 and 78-115 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent 10,066,017, is maintained.

Conclusion:

5.	No claim is allowed.  

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       


Fozia Hamud
Patent Examiner
Art Unit 1647
25 January 2021